Citation Nr: 1607406	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-36 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to restoration of a 30 percent rating for right knee post-operative residuals of instability.  

3.  Entitlement to a rating in excess of 30 percent for right knee post-operative residuals of instability.

4.  Entitlement to a separate rating in excess of 40 percent from November 18, 2009, for right knee post-operative residuals of limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1979 to September 1979 and active military service from December 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in St Petersburg, Florida.

In September 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in September 2011 and January 2015 to provide the Veteran VA examinations and obtain additional treatment records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for a left hip disorder.  In a July 2015 rating decision, the RO granted service connection.  Consequently, that issue is no longer before the Board.

The Board notes that the issue of entitlement to a rating restoration has not been specifically appealed; however, the Board finds that is encompassed by the increased rating claim for the right knee.  As addressed in detail below, in changing the diagnostic code used to rate the right knee disability, the RO effectively reduced a disability rating protected under 38 C.F.R. § 3.951.  In accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011), the appropriate remedy is a reversal of the rating reduction.  The Board has accordingly characterized the issues differently than the RO with this Court precedent in mind.


FINDINGS OF FACT

1.  The Veteran has not had residuals of a head injury at any time since filing his claim for compensation.

2.  The 30 percent rating for the right knee post-operative residuals based on instability was in effect for more than 20 years at the time the RO changed diagnostic codes.  

3.  The currently assigned 30 percent rating for instability is the highest rating available for other knee impairment.  

4.  Prior to November 18, 2009, the right knee post-operative residuals of limitation of motion have not resulted in extension limited to 10 degrees or flexion limited to 45 degrees.

5.  From November 18, 2009, the right knee post-operative residuals of limitation of motion have not resulted in extension limited to 45 degrees or flexion limited to 45 degrees.  

6.  There is no evidence of ankylosis of the knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.



CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for restoration of a separate 30 percent disability rating for right knee post-operative residuals of instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.71a Diagnostic Code 5257 (2015).

3.  Throughout the appeal, the criteria for a rating in excess of 30 percent for right knee post-operative residuals of instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DC) 5257 (2015).

4.  Prior to November 18, 2009, the criteria for a separate rating for right knee post-operative residuals of limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2015).

5.  From November 18, 2009, the criteria for a rating in excess of 40 percent for right knee post-operative residuals of limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in letters dated in February 2007 and June 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to support an increased rating, the evidence had to show that his disability had worsened in severity.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in October 2007, November 2009, May 2010, April 2012, and October 2012.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs do not show the incurrence of any head injury.  Examinations in February 1979, December 1979, March 1983, and March 1986 all show a clinically normal head and scalp.  In his February 1979, December 1979, and March 1983 reports of medical history, the Veteran answered no to having frequent or severe headaches and a head injury.  There is no indication of any headaches or scarring on the Veteran's scalp in his STRs.

Post-service treatment records have not shown any diagnosed residuals related to a reported in-service head injury.  At a VA examination for his right knee in July 1986, the Veteran reported a right eye injury during service, but did not report any other head injury.  Examination of his head failed to reveal any gross abnormalities.  No scars were noted in the skin examination.  An October 1986 statement from the Veteran shows that he reported having headaches caused by a lump on the side of his neck; he did not report any in-service head injury.  A treatment record dated in January 2007 shows that the Veteran reported having headaches from medication; again, he did not report having headaches from an in-service head injury.  

The Veteran has reported that his head injury was incurred when he and his girlfriend were stopped by the militia while in the Philippines in October 1985.  See June 2009 posttraumatic stress disorder (PTSD) stressor statement.  He reported that he was beaten repeatedly by the militia.  In his stressor statement, he reported losing consciousness and waking up two days later in the "hooch" of an old woman who had found a veterinarian to stich up his head.  At his hearing, the Veteran reiterated being beaten by the Filipino police and that he lost consciousness.  September 2010 Hearing Transcript (T.) at 9.  He reported having a scar on the top of his head as a result of the injury.  Id. at 10.  The Veteran testified that it was not reported to the authorities as he was afraid he would get in trouble for being intoxicated and that he was treated by a Filipino doctor.  Id.  He testified that his current symptoms were headaches and blurred vision, and that such have existed since the injury.  Id. at 11. 

The Veteran was afforded VA traumatic brain injury, headache, and scar examinations in October 2012.  In the diagnosis portion of the examination, the examiner answered no to whether the Veteran now had or had ever had a traumatic brain injury or any residuals of a traumatic brain injury.  The Veteran reported being beaten over the head by the Filipino police and that he guessed he woke up at his girlfriend's parent's house the next morning.  He reported that he did not know who stitched his head up.  He described headaches that began on his flight back to Japan after his ten days in the Philippines.  The traumatic brain injury examiner reported that the Veteran did not have any subjective symptoms of any mental, physical, or neurological conditions or residuals attributable to a traumatic brain injury.  

In connection with the examination, a consultation regarding the question of a possible traumatic brain injury was obtained.  The consultation request shows that the VA examiner found the Veteran to be a questionable historian.  They noted that the current version of events differed in some key ways from reports to at least one other examiner, according to records available in claims file and remote access, and the Veteran gave conflicting reports during the current examination.  The examiner reported that the history provided by the Veteran was rather bizarre and could not be confirmed, as it occurred while on leave, was never reported during service, and there were no available witnesses.  They noted that Veteran reported being attacked by police while out in Philippines after curfew, struck over his head until unconscious, being unconscious for at least a day, and not being hospitalized but rather being stitched up by an unknown person at someone's house while unconscious.  The examiner noted that there was no record in the STRs documenting the event or the residual injuries of the alleged event, including a rather large scar over the Veteran's left scalp, which he stated was from the injury.  
The examiner observed that military physicals and other treatment records mentioned no history of head injury and no documented scar.  They also noted that the Veteran had significant confounding diagnoses of PTSD and depression with psychotic features and appeared paranoid at current examination, further complicating the picture and raising the question of the Veteran's adequacy as a historian.   The examiner further noted that the Veteran also had a prior history of alcohol and drug abuse and referred rather obliquely to "problems" he was having during service at the time of the alleged incident.  They observed that the Veteran currently reported headaches, migrainous in nature, which he stated started on the plane back to Japan nine days after the head injury and continuing to this day.  The examiner noted that that was also uncorroborated by the record.

The examiner who provided the consultation discussed pertinent post-service treatment records.  A November 2003 record shows that the Veteran denied head or facial injuries and headaches; no scalp lesions were noted.  A January 2004 record again shows that the Veteran denied head or facial injuries and headaches.  A June 2004 record shows that headaches were reported following a motor vehicle collision in May 2004; no mention was made of facial/scalp scarring.  An October 2004 record was a repeat of the November 2013 note data with no mention of scalp scar or headaches.  A January 2012 record mentioned head injuries in the problem list, but no other information was provided; that was removed on the next note from that clinic.  The October 2012 examination revealed a scalp scar of about nine centimeters or so.  The consultation examiner concluded that, based upon the above, and in consideration that the alleged event occurred in a place where medical care would have been available and received, and that care would have been documented in the Veteran's file, and the size of the facial laceration would have made it difficult to miss, it was their opinion that this Veteran did not sustain a traumatic brain injury during the alleged event.  

The October 2012 VA examiner opined that it was unlikely that any head injury residuals had an onset during service or within the initial year following separation.  The examiner noted that STRs did not reveal any documentation of a head injury.  The examiner that the Veteran reported to them that he regained consciousness at the scene and again at his girlfriend's parent's house, but he reported to another examiner that he regained consciousness at the home of an old lady.  The examiner noted that the Veteran was repeatedly nonspecific in discussing his medical history, including not just the alleged traumatic brain injury, but also his right knee injury and treatments.  The examiner reported that there was no diagnosis of traumatic brain injury on polytrauma evaluation.  The examiner noted that there was no report of head injury, no finding of a head or scalp scar resulting from injury, and no documented symptoms consistent with residuals of a traumatic brain injury.  The examiner opined that the Veteran's own history was inconsistent with a traumatic brain injury, reporting that headaches began an estimated nine days later after the alleged injury.  The examiner reported that that was not consistent with residual headaches from a traumatic brain injury.  The examiner reported that a screening score achieved on testing at the current examination was attributable to his PTSD and anxiety.  The examiner noted that the Veteran was quite anxious throughout the examination, needing to take a break to walk around approximately every 20 or 30 minutes and asking for the door to remain open during the examination.  The examiner noted that to protect the Veteran's privacy, the door was kept closed, and the Veteran agreed that intermittent breaks would suffice.  

At the headache examination, the Veteran was diagnosed with migraines.  The scar examination showed a linear scar on the left lateral scalp running from front to back in the hair.  The examiner reported that the Veteran alleged that the scar was related to a traumatic brain injury during service.  The examiner noted that there was insufficient evidence to corroborate that claim and no diagnosis of a traumatic brain injury had been rendered.  

In a January 2013 statement, the Veteran reported that with regards to the inconsistencies noted by the VA examiner, he was not conscious for most of the event over 30 years ago and that his brain was damaged.  He reported having memory loss due to the event.  He reported that since the injury occurred during a time of martial law, powdered sugar was used on his head wounds as an antibiotic and that there were no medical supplies except for veterinarian type.  

Based on a review of the evidence, the Board concludes that service connection for residuals of a head injury is denied.  Post-service treatment records reveal that residuals of a head injury have not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has currently diagnosed residuals from any in-service injury.  

The Board acknowledges the Veteran's reports of a head injury in service.  The Board also acknowledges that the evidence shows a diagnosis of migraine headaches as well as a scar on his scalp.  However, the evidence fails to show that those are the result of the Veteran's reported injury.  As discussed above, his STRs repeatedly showed a normal head and scalp on examinations, while his reports of medical history show that he denied frequent or severe headaches and head injury.  In this case, the Veteran was provided thorough VA examinations that included a consultation, yet no residuals pertaining to any reported in-service injury were diagnosed.  In this case, as such examinations were formed after interviewing and examining the Veteran, as well as reviewing the pertinent evidence of record, the Board accords them great probative value.  No medical professional has provided any opinion indicating that the Veteran incurred any residuals from a reported head injury in service.  Thus, even if the Veteran did incur a head injury as reported, there is no evidence showing currently diagnosed residuals as a result of such injury.  Consequently, the Board concludes that the evidence does not support a finding that the Veteran has a current disability of residuals of a head injury.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a residuals of a head injury at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a residuals of a head injury falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a residuals of a head injury in January 2007 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a head injury is denied.  See 38 U.S.C.A §5107 (West 2014).

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

In accordance with the Court's holding Murray noted in the Introduction and discussed in detail below, the Board finds that a procedural history of this disability is warranted.  In a June 1987 rating decision, the Veteran was granted service connection for residuals of right knee injury and was assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257, which evaluates other knee impairment based on slight laxity of the anterior cruciate ligament.  In a March 1988 rating decision, the RO granted an increased rating of 30 percent under DC 5257 effective August 1, 1987.  During this appeal, in a March 2010 rating decision, the RO granted an increased rating of 40 percent effective November 18, 2009, under 38 C.F.R. § 4.71a, DC 5261, which evaluates impairment from limitation of extension.  In that decision, the RO specifically noted that a separate evaluation for instability of the knee was not warranted as there was no objective evidence of that in the medical record.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 
In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The fact that separate ratings can be assigned where appropriate symptomatology is shown has an impact on the ability of any VA adjudicator to change diagnostic codes as has been done in this case.  Here, rather than simply assigning a more appropriate code, the RO, in effect, reduced the rating for lateral instability under DC 5257 to zero percent based on its finding that there was no instability shown in the medical evidence reviewed, and assigned a separate disability rating for right knee limitation of motion under DC 5261.  While changing a diagnostic code is certainly within the province of VA adjudicators, the Court has held in a case involving a similar fact pattern to this case, that a change from DC 5257 to DC 5010 will be treated as a rating reduction under DC 5257, and therefore the provisions for preservation of disability ratings need to be addressed.  See Murray v. Shinseki, 24 Vet. App. 420 (2011). 

The specific holding in Murray was that a change of DCs from 5257 to 5010 based on evidence that there was knee arthritis but no evidence of what had previously been rated as knee laxity, when the rating under 5257 had been in effect for over 20 years (and thus was protected pursuant to 38 C.F.R. § 3.951), "effectively reduced [claimant Murray's] protected disability rating to 0% and assigned a new, separate 10% disability rating" for arthritis.  According to the holding in Murray, such a reduction warranted reversal. 

In pertinent part, 38 C.F.R. § 3.951 states that "[a] disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud"). 

In this case, at the time of the purported change in diagnostic codes, the rating under DC 5257 had been in effect from August 1, 1987, until November 17, 2009, more than 20 years.  Therefore, in accordance with Murray, the Board finds that the effective reduction of the rating under DC 5257 from 30 percent to zero percent was not in accordance with VA law.  The Board accordingly finds that restoration of the 30 percent rating under DC 5257 is warranted.  Therefore, the Board will first consider whether the Veteran is entitled to a higher rating for instability of the right knee and then will address the issue of separate disability evaluations for limitation of motion. 

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5257 (2015).  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  Id.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.

A December 2006 treatment record shows that the Veteran had swelling and effusion.  Range of motion was limited by pain; his range in degrees was not provided.  A January 2007 record reveals that the Veteran had a mild limp and antalgic gait.  He had extension to 10 degrees and flexion to 105 degrees.  Stability/laxity testing was difficult due to guarding, but was reported to be grossly stable.  There was no anteroposterior translation and no mediolateral laxity.   The Veteran was tender to palpation and had mild crepitance, mild warmth, and mild effusion.  Motor strength was 5/5 throughout his right lower extremity.  The Veteran had tingling/pain in his right knee after the examination.  

The Veteran was afforded a VA examination in October 2007.  He reported having chronic pain.  The Veteran's symptoms included giving way, pain, stiffness, decreased speed of joint motion, repeated effusions, and swelling.  He did not have deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, or locking episodes.  He reported having moderate flare-ups of joint disease occurring every two to three weeks and lasting for one to two days.  During a flare-up, the Veteran was limited in his ability to stand or to ambulate with the major component of his limitation being joint pain.  The examiner opined that they could not determine the specific degree of additional limitation of motion during a flare-up without resorting to mere speculation as they had not witnessed a flare-up.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand up to one hour and walk for one quarter of a mild. He used a cane and brace intermittently, but frequently.  

Examination revealed that his gait was normal and there was no evidence of abnormal weight bearing.  There was tenderness, pain at rest, and guarding of movement; clicks or snaps; and subpatellar tenderness.  There were no bumps consistent with Osgood-Schlatter's disease; crepitation; mass behind knee; grinding; instability; meniscus abnormality; or other knee abnormalities.  Range of motion testing revealed flexion to 110 degrees and normal extension to zero degrees.  There was objective evidence of pain with active motion.  Following repetition, there was no objective evidence of pain and no additional limitations of motion.  There was no ankylosis.  The Veteran was diagnosed with degenerative joint disease and derangement.  His disability had significant effects on his usual occupation as he had decreased mobility, decreased strength, and pain.  He was assigned different duties.  It had no effect on sports, feeding, bathing, dressing, toileting, or grooming; and a moderate effect on chores, shopping, exercise, recreation, traveling, and driving.  

At a VA examination in November 2009, the Veteran reported having symptoms of giving way, instability, pain, stiffness, weakness, incoordination, and swelling.  He did not have deformity, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was unable to stand for more than a few minutes and walk more than a few yards.  He used a cane, brace, and crutches intermittently, but frequently.  He reported using the crutches at night and in the morning.  He had poor propulsion and limped, favoring the left.  Examination revealed crepitus, deformity, pain at rest, weakness, guarding of movement, clicks or snaps, and grinding.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind knee, instability, patellar abnormality, or meniscus abnormality.  Range of motion testing revealed flexion to 110 degrees and extension to 40 degrees.  There was objective evidence of pain with active motion.  Following repetition, there was again objective evidence of pain, but no additional limitations.  The Veteran's combined joint disabilities had significant effects on his usual occupation in that he had decreased mobility and problems with lifting and carrying.  He was assigned different duties.  They had no effect on feeding, bathing, toileting, or grooming; a mild effect on dressing; a moderate effect on chores, shopping, traveling, and driving; a severe effect on recreation; and prevented sports.  

The Veteran was provided a VA examination in May 2010.  He reported that his knee hurt all the time and that he wore a brace most of the time.  There was tenderness and hypersensitivity at the lateral aspect of the knee.  He reported that he could not tolerate prolonged walking or standing, and when he first got up from lying down or sitting position, his knee hurt more.  He had symptoms of giving way, pain, stiffness, weakness, incoordination, decreased speed of motion, crepitus, clicking, locking episodes several times a week, and tenderness.  He did not have deformity, instability, episodes of dislocation or subluxation, or effusions.  The Veteran reported having severe flare-ups that occurred four to five times a week and lasted for 45 to 60 minutes.  He reported having no additional limitation of motion with flare-up.  The examiner opined that they could not offer information as to additional limitation of motion with flare-up as they had not witnessed a flare-up.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran could stand for 30 minutes and was unable to walk more than a few yards.  He used a brace intermittently, but frequently.  His gait was antalgic and there was no evidence of abnormal weight bearing.  

Examination revealed crepitus, tenderness, pain at rest, guarding of movement, clicks or snaps, and grinding.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind knee, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  The Veteran claimed tenderness and did not want to be touched on the knee.  Range of motion testing revealed flexion to 90 degrees and extension to 5 degrees.  There was objective evidence of pain with active motion.  Following repetition, there was again objective evidence of pain, but no additional limitations.  There was no joint ankylosis.  The Veteran was not employed.  His bilateral knee disabilities had no effect on feeding, bathing, dressing, toileting, or grooming; a mild effect on recreation, traveling, and driving; a moderate effect on chores and shopping; and prevented exercise and sports.  

At a VA examination in April 2012, the Veteran reported flare-ups with swelling, stiffness, and pain often.  Range of motion testing revealed flexion to 80 degrees with pain at 80 degrees and extension to 20 degrees with pain at 20 degrees.  He was unable to perform repetitive use testing because of pain.  The Veteran had additional limitation in range of motion and functional loss and/or functional impairment after repetitive use.  He had less movement than normal and pain on movement.  He had tenderness to palpation.  Muscle strength testing was 4/5 for flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability could not be tested.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had stress fractures of both lower extremities.  There were no meniscal conditions.  A brace was used constantly.  The Veteran stated he was unable to perform stability exercise or range of motion because of pain.  He reported having had four surgeries of the knee at the VA, but the examiner noted that they did not see those in the VA computer system.  
At a VA examination in October 2012, the Veteran reported that his knee was swollen "24/7, sometimes like a basketball, sometimes like a football."  He stated it was very painful all the time and he could barely walk to the end of the driveway and back with a cane.  He reported that lately, it was bad all the time.  The Veteran stated that he had sharp pains with walking and that his knee gave out sometimes.  He wore a brace.  He denied flare-ups.  Range of motion testing revealed flexion to 70 degrees and extension to 30 degrees, both with no objective evidence of painful motion.  Following repetition, he again had flexion to 70 degrees and extension to 30 degrees.  The Veteran had additional impairment of less movement than normal; incoordination, impaired ability to execute skilled movements; deformity; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  There was tenderness to palpation.  Muscle strength testing was 5/5 for flexion and extension.  Joint stability tests were unable to be tested.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

The Veteran had no other additional conditions.  He had had a meniscal tear but no meniscectomy.  He had had arthroscopic surgery with residuals of pain, bony deformity, and arthritis.  Gait was noted to be impaired.  The Veteran ambulated with a cane and knee braces.  Gait was awkward, but not clearly antalgic, though he did favor the right knee.  He used crutches occasionally and a cane constantly.  The Veteran reported that he was unable to do prolonged walking and had problems with bending, kneeling, squatting, and crawling.  The examiner commented that they were unable to perform instability assessment as the Veteran exhibited excessive pain behaviors, guarding, and withdrawal, making examination for instability with the required maneuvers not possible at that time.  

A November 2012 record shows that the Veteran had a large effusion with limited range of motion tolerance.  He was diffusely tender to palpation.  There was slight laxity to varus stress, solid endpoints.  There was also slight anteroposterior laxity but solid endpoint to Lachman and anterior/posterior drawer.  A record dated in December 2012 reveals that the Veteran had difficulty with any range of motion secondary to the effusion.  Another record dated in December 2012 shows that the Veteran reported using two canes to walk; he was provided with crutches.  

Except as noted above, the Veteran's treatment records have not shown his ranges of motion in degrees.  They have not shown symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.

Based on a review of the evidence, the Board concludes that prior to November 18, 2009, a rating in excess of 30 percent is not warranted.  From November 18, 2009, the currently assigned 40 percent rating is warranted as a separate rating for limitation of extension in addition to the previously assigned 30 percent rating for instability.  However, a rating in excess of 40 percent is not warranted. 

For the reasons discussed above, the Board has restored the separately assigned 30 percent rating under DC 5257.  Consequently, the Veteran is in receipt of a 30 percent rating for instability throughout this appeal.  The currently assigned 30 percent rating under DC 5257 is the highest rating available under that diagnostic code.  As set forth in detail below, the Board finds that referral for an extraschedular rating is not warranted.  As such, a rating in excess of 30 percent under DC 5257 for instability is not warranted at any time during this appeal.  

In this case, the RO increased the disability rating to 40 percent under DC 5261 from November 18, 2009.  As already discussed in detail above, separate ratings can be assigned for impairment under DC 5257 as well as for limitation of motion under DC 5260 and 5261.  In light of the restoration of the 30 percent rating for instability, the 40 percent rating is now assigned as a separate rating based on limitation of extension.  

Prior to November 18, 2009, the evidence does not show that a separate rating for extension was warranted.  A 10 percent rating requires extension limited to 10 degrees.  Although the Veteran was shown to have extension limited to 10 degrees in an isolated January 2007 treatment record, he had normal extension to zero degrees at the October 2007 VA examination.  There are no other treatment records or examinations prior to the November 2009 examination showing extension consistently limited to 10 degrees.  Therefore, the Board concludes that a separate rating for limitation of extension prior to November 18, 2009, is not warranted. 

The Board also finds that a separate rating for limitation of flexion is not warranted prior to November 18, 2009.  A 10 percent rating for limitation of flexion requires that flexion is limited to 45 degrees.  The Veteran's treatment records and 2007 VA examination do not show limitation of flexion approximating 45 degrees.  As such, a separate rating for limitation of flexion is not warranted.  

From November 18, 2009, a rating in excess of 40 percent for limitation of motion is not warranted.  The 2010, 2012, and 2014 examinations all showed extension to zero degrees.  Additionally, the February 2009 treatment record showed full range of motion.  Moreover, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under DCs 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and DCs 5162, 5163, 5164, as the evidence of record does not indicate the Veteran's right knee disability involves the upper third of the right thigh.  In this case, the 40 percent rating for limitation of extension combined with the now restored 30 percent rating for instability combines to 60 percent as per 38 C.F.R. § 4.25.  In other words, the 60 percent combined rating awarded as of November 18, 2009, is the maximum assignable.

In reaching the conclusion that higher or separate ratings are not warranted prior to November 18, 2009, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  Accordingly, the criteria for a separate rating based on limitation of motion prior to November 18, 2009, for the Veteran's service-connected right knee post-operative residuals have not been met.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Furthermore, the evidence does not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibular; and genu recurvatum.  Although the Veteran reported locking, the evidence does not show that such is the result of dislocated semilunar cartilage.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2015).  

For these reasons, the Board finds that the restoration of the previously assigned 30 percent rating under DC 5257 is warranted.  Prior to November 18, 2009, the criteria for a separate rating based on limitation of motion have not been met.  From November 18, 2009, the criteria for a separate rating in excess of 40 percent  based on limitation of motion have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right knee symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability beyond what has been granted in this decision.  

Moreover, as the Veteran is already in receipt of a total rating based on individual unemployability (TDIU) rating, the Board need not address whether such issue has been raised by the record.  


ORDER

Service connection for residuals of a head injury is denied.

Restoration of a separate 30 percent rating for right knee post-operative residuals of instability is granted.

An evaluation greater than 30 percent for right knee post-operative residuals of instability is denied.

Prior to November 18, 2009, entitlement to a separate rating for right knee post-operative residuals of limitation of motion is denied.

From November 18, 2009, entitlement to a separate rating in excess of 40 percent 

for right knee post-operative residuals of limitation of motion is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


